DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 16/740,768 filed on 01/13/2020 is presented for examination. Claims 1-20 are pending.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102 (a1) as being anticipated by Rand et al. (US6, 459,374).
With respect to claims 1, 3 and 4, Rand et Al. (hereinafter, Rand) discloses a USB sensor (Fig. 1, 10/52: type A or type B connector) for use with an alarm system for monitoring a chargeable electrical device having a USB port with a configuration channel (see description of figure 1” alarm system 30 and USB port 10/52), comprising: a first cable having a first USB plug receivable in the USB port, in use (Fig. 1, 20); 

    PNG
    media_image1.png
    916
    782
    media_image1.png
    Greyscale

a second cable having a second USB plug receivable in a power source (Fig. 1, 52); a third cable having an alarm plug receivable in an alarm receptacle for the alarm system, in use (Fig. 1, 30); a housing operatively connected to the first, second and third cables (Fig. 1, 11); and a sensor circuit in the housing, the sensor circuit electrically connecting the second USB plug to the first USB plug to charge a chargeable electrical device to be (Fig. 1, 15: col. 3, lines 16-36), and a switch circuit for monitoring the configuration channel to determine if power is being provided to the chargeable electrical device and responsive thereto controlling a switch electrically connected to the alarm plug so that the alarm system monitors status of the switch (col. 3, lines 30-50 with switch 4 used in conjunction with wires 22/25 to detect the status of switch 40 and to sense an alarm). 
With respect to claims 6, Rand discloses the USB sensor for use with alarm system, wherein the switch comprises an analog switch (col. 2, lines 33-35: the switch is an electromechanically switch: which is implicit that it’s an analog switch). 
With respect to claims 7, Rand discloses the USB sensor for use with alarm system, further comprising a backup power supply circuit electrically connected to the second USB plug for powering the sensor circuit in the absence of power from the power source (See col. 2, lines 30-45; col. 3, lines 41-50).
With respect to claims 9-10, Rand discloses the USB sensor for use with alarm system, further wherein the sensor circuit further comprises an indicator electrically connected to the alarm plug and the indicator is controlled by the alarm system (col. 3, lines 16-23), and wherein the indicator comprises an LED (Fig. 1, 15 is an LED).

 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11- 20 and 2, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rand as applied above, further in view of Chien(US 10,337,719). 
With respect to claims 11, 2, 13, 14 and 16-20, Rand discloses a USB sensor (Fig. 1, 10/52: type A or type B connector) for use with an alarm system for monitoring a chargeable electrical device having a USB port with a configuration channel (see description of figure 1” alarm system 30 and USB port 10/52), comprising: a first cable having a first USB plug receivable in the USB port, in use (Fig. 1, 20); 
a second cable having a second USB plug receivable in a power source (Fig. 1, 52); a third cable having an alarm plug receivable in an alarm receptacle for the alarm system, in use (Fig. 1, 30); a housing operatively connected to the first, second and third cables (Fig. 1, 11); and a sensor circuit in the housing, the sensor circuit electrically connecting the second USB plug to the first USB plug to charge a chargeable electrical device to be monitored (Fig. 1, 15: col. 3, lines 16-36), and a switch circuit for monitoring the (col. 3, lines 30-50 with switch 4 used in conjunction with wires 22/25 to detect the status of switch 40 and to sense an alarm). 
RAND, however, does not expressly disclose a specific USB type C sensor.
Chien discloses, on the other hand, a specific USB type C sensor (col. 12, 62-67: which has the USB-ports for different function or size or specification including Type A, Type C, etc.)
RAND and Chien are analogous art because they are from the same field of endeavor namely USB type sensor and alarm security system and USB charger with additional functions.
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a different typo s USB ports or connectors including Type C, as Type C is a latest USB connector that can be used to quickly charge many popular devices, and transfer data faster than any other USB type.
With respect to claims 5, 12 and 15, the combined references of Rand and Chien discloses the USB sensor for use with the alarm system as described above, further Chien discloses wherein the switch circuit comprises an inverter having an input electrically connected to the configuration channel and an output electrically connected to the switch (See Col. 4, lines 25-35).
With respect to claim 8, the combined references of Rand and Chien discloses the USB sensor for use with the alarm system as described above, further Chien discloses wherein the second USB plug and a capacitor electrically connected to the voltage divider circuit wherein the capacitor is charged while power is supplied to the second USB plug (Col. 4, lines 3-20). 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859